                     Case 4:20-cv-03371 Document 1 Filed on 09/30/20 in TXSD Page 1 of 12

     ProSe14(Rev.1J,
                   /16)ComplaintforViolati
                                         onofCivilRights(Prisoner)
                         s.azs..
                               s-                                                               y     g   u y::su.   a-.wu    y




                                                U NITED STATES D ISTRICT C OUR T
                                                                                   forthe                                         Qffltilâeâi* C:tli
                                                                                                                                                   *
                                                                                  Districtof                                 IQlemjj
                                                                                                                                   trjttQfRM%
                                                                                     Division
                                                                                                                                  8EF 702220
                                                                                                                             A vl4J.:fa l.y,clerkd cx tt

                                                                                            CaseNo.
 . M.                    -,//I
                         t   -
                             a
                             A8s                                         -   --
                                                                                                             (tobehlledinbytheClerk'
                                                                                                                                   sOf/icea
                                                                                                                                          l
                             Plaimfls)
     F ritethefullnameofeachplaintt x'hoisslingthiscomplaint.
     Ifthenamesofalltheplaint@ cannotjltinthespaceabove,
     please write ''
                   seeattached''inthespace and attach an additional
     pagewiththek lllistofnamez)
                                           V-
                                          ..




       irl..
           uc.?
              l ct.
                  v,
                   b
                   k
                   4'i tc'
     Befe.*vw        .
                           ,-
                                    ..-    -   :.--s-.
                                                     -   .- - - .   . .. -   -

                             Dejèndant(s)
     ('Frflethehtllnameofeachdefendantwhoisbeing sued.f/l/le
      namesofallthede#ndantscannoth'tt  .
                                        nthespaceabove,please
     wrtte 'T
            .
            çceattached'
                       'inthesp eandattachanadditionalpage
     withthefullIistofnames.Donotféè/rl#eaddresseshere)


                                          CO M PLA IN T FO R VIO LAT IO N O F CIV IL RIG H TS
                                                                     (PrisonerComplaint)

                                                                                  N OTICE
       ,FederalRulesofCivilProcedtlre 5.2 addressestheprivacy and security concernsresulting from public accessto
        electroniccourtfiles.Underthisrule,papersfiledwiththe courtshould notcontain:an individual'sfullsocial
      ' security numberorfullbirth date;the fullname ofa person known to be a m inor'
                                                                                    ,ora completefinancialaccount
       num ber.A filingm ay include onlyïthe lastfourdigitsofa socialsecurity number',the yearofan individual's
       birth;a minor's initials'
                               ,and the Iastfourdigitsofafinancialaccountnum ber.

           Exceptasnoted in thisform ,plaintiffneed notsend exhibits,affidavits,grievance orw itnessstatements, orany
           otherm aterialsto theClerk'sOffice w ith thiscomplaint.
           t

           lnorderforyourcomplaintto be filèd, itm ustbeaccompanied by the tiling fee oran application to proceed in
           form apauperis.

''     ,




$                                                                                                                                               P
                                                                                                                                                a
                                                                                                                                                g
                                                                                                                                                e
                                                                                                                                                1
                                                                                                                                                of
                                                                                                                                                 l
                                                                                                                                                 1
                Case 4:20-cv-03371 Document 1 Filed on 09/30/20 in TXSD Page 2 of 12
iP
 roSe14(Rev.12/16)ComplaintforViolationofCivilRights(Prisoner)

        ThePartiesto ThisCom plaint

        A.       ThePlaintiffts)

                 Provide the information below foreach plaintiffnam ed in the com plaint.Attach additionalpagesif
                 needed.
                       Name
                       A llothernam esby w hich
                       you have been known:
                       ID Num ber                                p2//ffJé
                       CurrentInstitution                             rz
                                                                       .-s
                                                                        -      -A'0/ g
                                                                                     - p. ,  .    ,?,.
                                                                                                     ,Ac,,
                                                                                                         .p
                                                                                                          zcp                 ..
                                                                 -
                       Address                                   /(;)/' rgxss yo.=., z y ,L;.z.
                                                                            .   ,
                                                                                    .    ..


                                                             -   #?:r
                                                                    o
                                                                    -
                                                                    u-
                                                                     t:a.
                                                                        s-è-itv '--- rzv
                                                                                -
                                                                                '
                                                                                       state
                                                                                                    77.rzlJ
                                                                                                          '
                                                                                                           -
                                                                                                          ;code

        B.       TheDefendantts)
                 Provide the information below foreach defendantnam ed in the complaint,whetherthe defendantisan
                 individual,agovernmentagency,anorganization,oracorporation.M akesurethatthedefendantts)
                 listed below are identicalto those contained in the above caption. Foran individualdefendant,include
                 theperson'sjobortitle(Lfknown)andcheckwhetheryouarebringingthiscomplaintagainstthem intheir
                  individualcapacity orofficialcapacity,orboth. Attach additionalpagesifneeded.

                 DefendantNo.1
                     Name
                       Job orTitle (I
                                    fknown)
                       Shield Number
                       Employer
                       Address


                                                                 F-llndividualcapacity

                 DefendantNo.2
                    N am e                                   rJ,,c.V-p..-v - -----                                    -
                     Job orTitle (ifknown)                   vz-Lt.,!ï'
                                                                      J?N--
                                                                          t'
                                                                           8-/ 6                                --
                     Shield Number
                     Em ployer
                     Address                                 7-
                                                             - &/-vv$- S> zk';u*
                                                             l/vsA ovs                             7:* 2.               - -
                                                                            ciw           s te             zfp code
                                                                 IZ lndividualcapacity   Offkialcapacity


                                                                                                                  Pagc2of 1l
                 Case 4:20-cv-03371 Document 1 Filed on 09/30/20 in TXSD Page 3 of 12

Pr0Se14(Rev.12/16)ComplaintforViolationofCivilRights(Prisoner)

                  DefendantNo.3
                      N ame
                      Job orTitle (tfknown)
                      Shield N um ber
                      Employer
                      Address

                                                                           è)@            -
                                                                 EEIIndividualcapacitx        F-IOffkialcapacity

                  DefendantNo.4
                      N ame
                      Job orTitle (Ifknown)
                      Shield Num ber
                      Employer
                      Address

                                                                           lhtv                   state            ZipP'
                                                                                                                       ;/p
                                                                 I--IIndividualcapacity
                                                                                      .       F-IOftkialcapacity
H.       BasisforJurisdiction

        Under42 U.S.C.j 1983,youmay suestateorlocalofficialsfortheSsdeprivation ofanyrights,privileges,or
        immunitiessecured bytheConstitutionandgfederallawsq.''UnderBivensv.Six UnknownNamedAgentsof
        FederalBureauofNarcotics,403 US.388(1971.),youmaysuefederaloftkialsfortheviolationofcertain
        constitutionalrights.

                  Areyou bringing suitagainst(checkaIlthatapplylk
                   F-1Fedçralofficials(aBivensclaim)
                              s



                       Stateorlocalofficials(a9 1983claim)

         B.       Section 1983 allowsclaim salleging theSsdeprivation ofany rights,privileges,orim munitiessecured by
                 theConstitution and gfederallawsl.''42U.S.C.j 1983.Ifyouaresuingundersection 1983,what
                 federalconstitutionalorstat-
                                            utoryrightts)doyou claim is/arebeingviolatedbystateorlocaloftkials?



                  fqyl4pA f.
                           V -V ?                                                 -
                 Plaintiffssuing underBivens may only recoverfortheviolation ofcertain constim tionalrights.Ifyou
                  aresuingunderBivens,whatconstitutionalrightts)doyouclaim is/arebeingviolatedbyfederal
                 officials? J.
                            ...
                              y a?;j ,
                                     ;
                                     qy yqo.y yv,tzoyq                         /
                                                                               .,
                                                                                rj gayg( po jjz
                                                                                              y
                                                                                              .J.yyoyyay;.,y
                                                                           ;
                       - ..                  .
                       #
                       -r-czck.C
                               ;.X           fyj
                                             .
                                               /xr-.
                                                   ),                                                                    page3of jl
                 Case 4:20-cv-03371 Document 1 Filed on 09/30/20 in TXSD Page 4 of 12

Pr0Se14(Rev.12/16)ComplaintforViolationofCivi!Rights(Prisoner)




        D.           Section 1983 allow sdefendantsto be found liableonly w hen they have acted Kundercolorofany
                     statute,ordinance,regulation,custom,orusage,ofany State orTerritory orthe DistrictofColumbia.''
                     42U.S.C.j 1983.lfyou aresuingundersection 1983,explainhow eachdefendantactedundercolor
                     ofstate orlocallaw. Ifyou are suing underBivens,explain how each defendantacted undercolorof
                                                                  ow yjy-tyty; jksgst
                     federallaw.Attachadditionalpagesifneeded.& owj                 y(jcjj
                                                                                         o
                                                                                         sj
                                                                                          gg.'
                                                                                             .                                       .

                VJvB*-A'''AJf Jz-*z'f'!''75/$!zt, pjz6%gf.
                                '                    .   yy ''/



H T.    Prisoner Status

        lndicatewhetheryou area prisonerorotherconfined person asfollows(checkalIthatappl
                                                                                        ylï
        E1           Pretrialdetainee
        Z            Civillycommitteddetainee
                     lm migration detainee
                     Convicted and sentenced state prisoner

        (71     A.
                     convicted and sentenced federalprisoner
                     Other(
                                                         r(.?okv(' *Jh                          '
                                                                                                o
                                                                                                                   Y
                                                                                                                   ,
                                         .                                ..
                               explaln)                                   .                  rt-ls .         <X-        .-




W . StatementofClaim

       State asbrietly aspossible the facts ofyourcase. Describe how each defendantwaspersonally involved in the
       alleged wrongfulaction,along w ith thedatesand locationsofallrelevantevents.Y ou may wish to include
       furtherdetailssuch asthe namesofotherpersonsinvolved intheeventsgiving rise to yourclaims. Do notcite
       any casesorstatutes.lfm ore than one claim isasserted,num bereach claim and writea shortand plain
       statementofeach claim in a separateparagraph. Attach additionalpagesifneeded.

                     Ifthe eventsgiving riseto yourclaim arose outsidean institution,describe where and whenthey arose.


                      >.e-'e
                                         .                   .,     <z.w            .
                                                                                         .             qsv     xs
                                                                                                                    '


                       /F(c (7,.'
                                f?)'
                                   oY-
                                     .
                                     $
                                     '
                                     ,.
                                      -1                              .
                                                                      -
                                                                    -.-
                                                                          k7 zt- .- ..   /.
                                                                                          ,,'/q '.
                                                                                                 '-'twrj-q
                                                                                                 o           / (-
                                                                                                         ,-kt.
                                                                                                       - .   ,  jsa,.:îM-
                                                                                                                        lsr
                                                                                                                         .,
                                                                                                                             -   -



       B.            lfthe eventsgiving riseto yogrclaim arose in an institution,describewhereand when they arose.


                                Mwa            .a            j    k7 (;
                                       '
                                   ie:
                        c%
                         ,rr   '

                               ..
                                    w
                                ------
                                        -
                                             C, 't,-tt
                                             .--
                                                     '/.
                                                 c-s.. -
                                                       ,
                                                       j/x
                                                         -?.t
                                                         .




                                                                                                                                         Page4 of 11
                Case 4:20-cv-03371 Document 1 Filed on 09/30/20 in TXSD Page 5 of 12

ProSe14(Rev.12/16)ComplaintforViolationofCi
                                          vilRights(Prisoner)


       C.        W hatdateand approximatetimedidtheeventsgivingrisetoyourclaimts)occur?




       D.         W hatarethefactsunderlyingyourclaimtsl? (Forexample. I'
                                                                        FJ/1/happenedtoyou.
                                                                                          9 1#70/didwhat?
                  Ftu anyon
                         Oeelseinvolved? WhoelseJtzppwhathappened/) x wux,jx.                                                   * oyv w           o! o
                          %6f4
                             ,
                             j,-tk.
                             r
                                  fzajc-
                                     d
                                       oo e
                                          -vs co-ijps. -
                                                       :j. yyo
                                                       -v        e7                                       ..        o       .
                                                                                                                                    y.
                                                                                                                                     s #.,j
                                                                                                                                          ,yj
                                                                                                                                            vy s'e'()*84
                                                                                                                                                      6:7-*
                 -72
                  h'e
                      7rc-
                        .
                          ' '.-.
                         , (l
                        -,     q-) !sJV'
                                       s
                                       l
                                       t
                                                  Jzv (.-t<xut?zyx l> p-p.
                                                                         Jg ?,
                                                                             -' gv,
                                                                             ., . rp gx ta
                                                                                       . ,u;.yp.,(;('
                                                                                           ;y       .
                                                                                                    (,
                                                                                                    . .                 .
                                                                                                                                                      '
                                                                                                               ,
                                                                                                           k.'u?l




V.     lnjuries
       Ifyousustainedinjuriesrelatedtotheeventsallegedabove,describeyourinjuriesandstatewhatmedical
                                                                                     ''
       treatment,ifany,you required anddidordidnotreceive.                            ' ' /p()' c,-J  ,                              (r         . -
                                            -
                                            .
                                            7..
                                              ;r                                  ;.Jl1
                                                                                      ,
                                                                                      ?àt/ (.tz
                                                                                           .. ., T otr
                                                                                                .    4.t: .z
                                                                                                     .                      . -
                                                                                                                                ,    s
                                                                                                                                     y
                                                                                                                                     -.,
                                                                                                                                       .
                                                                                                                                       u
                                                                                                                                       (
                                                                                                                                       ,yy ps/qq
                                                                                                                                               )
                                                                                                                                               'tjj
                                                                                                                                                  hyy.
                                                                                                                                                     (
       c
       .
       y(
        . n/.(zusqorr,
                     -'ht
                        n
                        -'cy :./..
                                 z
                                 j Ule - .k       ,.
                                                                                    , gx ,                                            ,
                                                                                                                                      -
                                                                                                                                      ..-
                                                                                                                                      o
                                                                                                                                      x .-
                                                                                                                                        r,y ,ys y.
              (7=-' m
         ,
         .   ,bOYs)( (yJ l . j
         t-f/J
             t               '')jz($jtz.jyj.
                                           ypjj,'os / y'gt
                                                         4-g
                                                           ./s;
                                                              4
                                                              :
                                                              .jty
                                                                 -.
                                                                  y
                                                                  ..          .                 ;




V1. Relief

       Statebriefly whatyou w antthe courtto do foryou.M ake no legalarguments.Do notcite any casesorstatutes.
       Ifrequesting money damages,includethe amountsofany actualdamagesand/orpunitivedamagesclaim ed for
       the actsalleged. Explain the basisforthese claims.        o     w
                                                                      xwz, #f.
                                                                             ,
                                                                             a&zt Ioc (lw/x ,
                                                                                    ,

                                                                                            o a <.
           q-
            o'f'-y- 4-ozss
                    ---  '1lc.
                             .
                                              5.$-
                                              j
                                             .4  .
                                                 0.t
                                                   k trjcts cct;          '
                 Case 4:20-cv-03371 Document 1 Filed on 09/30/20 in TXSD Page 6 of 12

Pr0Se14(Re..#.12/16)Comp
UZ                    U
                        laintforVi
                                 olationOfCivilRighf.
                                                    s(Prisoner)           U'XZ




W I. Exhaustion ofAdm inistrativeRem ediesAdm inistrativeProcedures

        ThePrisonLitigationReform ActC1PLRA''),42U.S.C.j 1997e(a),requiresthatGllnqo action shallbebrought
        with respecttoprison conditions undersection 1983 ofthistitle,orany otherFederallaw ,by aprisonerconfined
        inanyjail,prison,orothercorrectionalfacilityuntilsuchadministrativeremediesasareavailableare
        exhausted.''

        Adm inistrative remediesarealso known asgrievance procedures. Yourcase m ay be dism issed ifyou havenot
        exhausted youradm inistrative rem edies.

        A.        Didyourclaimts)arisewhileyouwereconfinedinajail,prison,orothercorrectionalfacility?
                   EEIYes
                       xo             yc/
                  Ifyes,namethejail,prison,orothercorrectionalfacilitywhereyouwereconfinedatthetimeofthe
                  eventsgivingriseto yourclaimts).




        B.        Doesthejail,prison,orothercorrectionalfacilitywhereyourclaimts)arosehaveagrievance
                  procedure?

                       Yes

                   EE1No
                   EEIDonotknow

                  Doesthegrievanceprocedureatthejail,prison,orothercorrectionalfacilitywhereyourclaimts)arose
                  coversome orallofyourclaims? ...
                                                 --.              .-- ?
                                                                                 h t)u
                                                                                   y
                   EE)Yes                                  -
                                                            J-,
                                                              -x.G-
                                                                  tf//szr-v                   (z7/za
                   ' No

                   ID Donotknow
                  lfyes,which claimts)?
                Case 4:20-cv-03371 Document 1 Filed on 09/30/20 in TXSD Page 7 of 12

Pr0Se14(Rtv.12/16)ComplaintforViolationofCivilRights(Prisoner)


       D.        Didyout5leagrievanceinthejail,prison,orothercorrectionalfacilitywhereyourclaimts)arose
                 concerningthefactsrelating to thiscomplaint?
                         /

                       Yes

                  Fl No

                  lfno,didyoufileagrievanceabouttheeventsdescribedinthiscomplaintatanyotherjail,prison,or
                  othercorrectionalfacility?

                  EEIYes
                  >.
                 lfyou did t5le a grievance:

                       W here did you file the grievance? .r 'A




                 2. Whatdidyouclaiminyourgrievance?Wck
                                                     awtt c voc.h) rot
                                                                     Fc
                                                                      .pt$'cnn
                                                                             ,x*
                                                                               1g?
                                  U                                          yy z
                                                                             .  .vv: ,
                                                                                     -




                          CZ..
                             V%-llXM ocw



                       Whatwastheresul
                                     t,i
                                       fany?# 1
                                              o yo.
                                                  ,
                                                  4 s/ff/Ulj-
                                                            Jpj o,
                                                                 .                                er?w/jx ys
                                                                                                        .
                                                                  t




                       W hatsteps,ifany,did you take to appealthatdecision? lsthe grievance processcompleted? If
                       not,explainwhynot.(Describealleyortstoappealtothehighestlevelofthegrievanceprocess.
                                                                                                         )
                        rq              4.,
                                          t -s 'r'(x.
                                                    j-'.
                                                       ot
                                                       -     ja
                                                        7(tdri
                                                             fs.W fz:/l
                                                         - -.- vx-;
                                                                  c çç-i
                                                                       '
                                                                       . k
                                                                       :Cctpàv SUt.
                                                                         j
                                                                         '
                                                                         .        7U V
                    j m / y.         . gu,j-v
                                            qj.vj
                    k
                    n+
                     r
                     'l
                      e
                      c't-/
                          0Iivz ztzl .,
                                      q
                                      J-         , sy,v,y.yyjyyc y.y.yyv).                                  ,




                                                                                                                Page7of ll
                Case 4:20-cv-03371 Document 1 Filed on 09/30/20 in TXSD Page 8 of 12

P!
 mSe14(Rev.12/16)ComplaintforViolationofCivilRightstprisoner)


       F.        Ifyoudid nott5le a grievance:

                      Ifthereare any reasonsw hy you did notfilea grievance,state them here:




                 2. lfyou did notfilea grievance butyou did inform officialsofyourclaim ,state who you inform ed,
                    when and how,and theirresponse,ifany:




       G.        Please setforth any additionalinformation thatisrelevantto theexhaustion ofyouradm inistrative
                 remedies..
                          x-.
                          7 e
                            Y/ (
                             . 'ê'-
                               T.   .')jfuj,
                                  'a7      l u
                                             'aai,r,mj
                                                     ,
                                                     l
                                                     jg.!'
                                                         t
                                                         '
                                                         n,
                                                         i'u,)s.
                                                          -    ,g4
                                                                ..weo jx.
                                                                        g(
                                                                         )
                                                                         .
                                                                         .jj /
                                                                             ,p)(yo:+,
                                                                                     /-
                                                                                      yio pz
                                                                                           rc à
                                                                                              :
                                                                                              <
                                                                                              j,co,s).
                                                                                              ,
                  >    h.        '

                 (
                 '/Zt !J' ZO (h''&j''
                                                                                                                                t
                                                                                                                                è
                  (Note.Youzntz.yattachasexhibitstothiscomplaintanydocumentsrelatedtotheexhaustiontp/yt??.
                                                                                                         /r
                  admini
                       strativeremedies.
                                     .
                                       )#-
                                         ''
                                          .
                                          xo (.7,-,
                                              fx
                                              w
                                                  )r
                                                  -$
                                                    jlècs# t
                                                       e'
                                                           o
                                                           -
                                                           .
                                                           f-.
                                                             ,
                                                             #-L
                                                               '
                                                               .c-(.
                                                                   :
                                                                   xxr.
                                                                      h
                                                                      -
                                                                      xw
                                                                       .
                                                                       #-
                                                                        s-
                                                                        '
                                                                         t.
                                                                          jx
                                                                         Q1
                                                                            n.'
                                                                              k
                                                                              >
                                                                              k.
                                                                               v,
                                                                                --t.
                                                                                   ç,
                                                                                    '
                                                                                    .4,
                                                                                      I
                                                                                        (
                                                                                        .k' j
                                                                                            '' e-'
                                                                                             zzo ,t($<.
                                                                                                 t       '-'
                                                                                                               .
                                                                                                                         -z'
                                                                                                                            '



vlu.PreviousLawsuitsRo t,n,.-.-r' 1.4-jus..t-l.
                                         ..
                                          .
                                              4rs
                                                ak
                                                 c.k-.a .




        The çtthree strikesrule''barsa prisonerfrom bringing acivilaction oran appealin federalcourtwithoutpaying
        thefilingfee ifthatprisonerhasCton three orm ore prioroccasions,while incarcerated ordetained in any facility,
        broughtan action orappealin acourtoftheUnited Statesthatwasdismissed on the groundsthatitisfrivolous,
        m alicious,orfailsto statea claim upon which reliefmay begranted,unlesstheprisonerisunderim minent
        dangerofseriousphysicalinjury.''28U.S.C.j19l5(g).
        To the bestofyourknowledge,have you had a case dism issed based on thisEltllree strikesrule''?

        EEIYes ,
                                                                       f s,x y.j.y,,
                                                                                   yq
                                                                                    y.
                                                                                     -o g;
                                 )D                o                -
               o qu i'-tz b.z'G/v
                  .
                                                   tlvworarpxcv- uls-,-.mr

        Ifyes,state which courtdism issed yourcase,when thisoccurred,and attach acopy ofthe orderifpossible.
                   Case 4:20-cv-03371 Document 1 Filed on 09/30/20 in TXSD Page 9 of 12

Pr0Se14(Rev.12/16)Complaintf0rViolationofCivi
                                            lRights(Prisoner)
                                                   . -   -   L- - L- L-           -                                -




       A.        Haveyou filed otherlawsuitsin state orfederalcourtdealingw ith the sam e factsinvolved in this
                 action?

                       Yes

                  (D No

        B.        lfyotlranswertoA isyes,describeeach lawsuitbyansweringquestions1through 7below.(Ifthereis
                  morethanoneIawsuit,describetheadditionallawsuitsonanotherpage,usingthesameformat)

                      Partiesto the previouslaw suit

                      Pl
                       aintiff(s) .-C
                                    ..*J
                                      (v-vk
                                       ---.z
                                           -kz
                                             t
                                             x
                                             -v
                                            --...v
                                               . j-j.j
                                                     xlj)tg,e.
                                                 (.: ,. / -
                                                             y
                                                             ,g'...
                                                                  ..
                                                                   ..'y.....
                                                                           v
                                                                             .....t.
                                                                           -. .    j
                                                                                    ... zig,
                                                                                   . --tsjpy'
                                                                                             mjo.                            r       ,y -
                                                                                                                                        ''
                                                                                                                                          .
                                                                                                                                         r>
                                                                                                                                                  .
                                                                                                                                                      ..           .. ... ... .


                      Defendantts) .-...)!Y(:
                                            <;-jy
                                                ,r,?z,,.;
                                                -                .
                                                                     ..       . . .. ...
                                                                                           ,
                                                                                             s.
                                                                                           o.-r.- -t
                                                                                                   ..,,-s,,y
                                                                                                           .....,, y ....
                                                                                                                 ..,p.r.?   .x   ,   y,
                                                                                                                                              .
                                                                                                                                                      jy
                                                                                                                                                       ;       -           .-.
                                             !                                                                         f

                 2. Court(i
                          ff
                           o
                            ederalc'ourt,,7lpké'the'district;i
                                            c.
                                                             fstatecourt,namethectplw/yandState)
                                                             *' w '
                       /.
                        k    (-/
                             - :z- '
                                   b
                                   -
                                   ;
                                   #-sY---
                                         g-ipl
                                             .-.
                                               -
                                               J,/
                                                 a,it D--fs -1.-- .u.zt,
                                                                       -1-
                                                                       ' #-                                                                   .
                                                                                                                                              -. --------.--
                       Docketorindex num ber



                       Nam eofJudge assigned to yourcase
                                                             '

                      W pk t/
                            e'
                            ..?-
                               -
                                      '
                            c-,xtasss -s-+,/ 4,--/-.
                                      -    -       /(
                                                    -i
                                                     n
                                                     ---,-ftv.rz-#!
                                                        -.
                                                         -   .- ..
                                                                 .
                                                                  .
                                                                  î       -                    ,.                                                          -   -     -   - -




                      Approximate date offiling lawsuit
                        o ygt,
                        j    rt,$:. ,/G>
                                      ..




                      Isthe cas
                            z.'
                                e stillpending?
                        '
                                 es

                       F1No
                       lfno,givetheapproxim atedate ofdisposition.

                       W hatwastheresultofthecase? (Forexample: Wasthecasedismissed? Wasjudgmententered
                       inyourfavor? pr
                                     CI.
                                       Nthecaseappealed/)




                 Haveyou filed otherlawsuits in state orfederalcourtotherwise relating to theconditionsofyour
                 imprisonment? ' z- ---
                                  ,, o j)
                   Case 4:20-cv-03371 Document 1 Filed on 09/30/20 in TXSD Page 10 of 12

ProSt14(Rev.12/16)ComplaintforViolationofCivilRiglzts(Prisontr)

                   (E1 Yrs
                        No


                  IfyouranswertoC isyes,describeeachlawsuitby answeringquestions1through7below.(Ifthereis
                  morethanoneIawsuit,describetheadditionallawsuitsonanotherpage,usingthesameformat)
                        Partiesto thepreviouslawsuit
                       Plaintiffts)
                       Defendantts)

                  2. Court(ffederalcourt,namethedistrict;fstatecourt,namethectplfnl.
                                                                                   yandState)




                  3. Docketorindex num ber



                       N am e ofJudge assigned to yourcase



                  5. Approximate dateoffiling law suit



                  6. lsthe case stillpending?

                        L Yes
                        EEINo
                        lfno,givethe approximate date ofdisposition

                       W hatwastheresultofthecase? (Forexample: Wasthecasedismissed? Wasjudgmententered
                        inyourfavor? Wasthecaseappealed/)




                                                                                                 Pagcl0ot-ll
                                                                                                                                                                       Dt
                                                                                                                                                                        i   I
                       Case 4:20-cv-03371 Document 1 Filed on 09/30/20 in TXSD Page 11 of 12                                                                                k k

Pr0Se14(Rev.1N16)ComplaintforViolationofCivilRights(Priscme r)
                                                         ' ' 7 2 2'SZZZF
                                                                    --     L J L F L'E F F F'Z7 U Z U F Z F J'J 7 2
                                                                                                                            .
                                                                                                                      L'E Z Z Z- 57Z77 ' '   '---




lX. Certifkation and Closing

        UnderFederalRule ofCivilProcedure l1,by signing below ,lcertify to the bestofmy knowledge,information,
        andbeliefthatthiscomplaint:(1)isnotbeingpresentedforan improperpurpose,suchastoharass,cause
        unnecessarydelay,orneedlessly increasethecostoflitigation'
                                                                 ,(2)issupported by existing1aw orbya
        nonfrivolousargumentforextending,modifying,orreversingexisting law;(3)thefactualcontentionshave
         evidentiary supportor,ifspecifically so identified,w illIikely have evidentiary supportaftera reasonable
         opportunityforfurtherinvestigationordiscovery;and (4)thecomplaintothenvisecomplieswiththe
         requirementsofRule 1l.


        A.         ForPartiesW ithoutan Attorney

                   lagree to provide tlzeClerk'sOffice with any changesto m y addresswhere case-related papersmay be
                   served. Itlnderstand thatm y failureto keep acurrentaddresson filew ith theClerk'sOfficem ay result
                   in the dismissalofmy case.

                   Date ofsigning:

                   Signature ofPlaintiff
                   Printed Name ofPlaintiff
                   Prison ldentitk ation #
                   PrisonAddress




        B,         For AttorneAs

                   Date ofsigning;

                   Signam re ofAttorney
                   Printed Nam eofAttorney
                   BarNum ber
                   Name ofLaw Firm
                   Address

                                                                                                                  State                      Z'
                                                                                                                                              * Code
                    Telephone Num ber
                    E-mailAddress




                                                                                                                                                       Page l1of 11
                                                                                                                                                       .usw Izt)l jj
Case 4:20-cv-03371 Document 1 Filed on 09/30/20 in TXSD Page 12 of 12
                                             = m œ = I
                                             O.- C X O >
                                             (- x z H x
                         k              M t   nr
                                             - -!
                                                  o. .. o
                                                      5). . n
                                                            -
                                                                          O
                                                                          x p'
                                                                             y
                                                                             ?'
                                                                              .xà
                                                                                h
                                                                                'x z
                                                                                   œ?o
                                                                                     -jn
                                                                                       œ
                         2                                                >*
                                                                          -
                                                                           H
                                                                                   ...

                                                                                  '.k'y
                                                                                   y* < o
                                                                                      .
                                                                                       .

                                                                          rn '?v. . . j::,
                                                                          x u y.Xu z
                                                                                           c
                                                                                                .




                         m                                      M
                                                                          >
                                                                          (X
                                                                          wu
                                                                                  3
                                                                                  T - ....''*
                                                                                  .
                                                                                  .
                                                                                                     ts <
                                                                                                     .-
                                                                                                      .o
                                                                                                        8

                                                                          w ,.
                                                                          o sk
                                                                                                     c x
                                                                                                     - cm
                                                                           o '
                                                                             z                       s-uc p
                         =                                                 FJ (
                                                                                  r.*
                                                                                      .'
                                                                                            C*1 /' *
                                                                                                   %
                                                                                                       ma-
                                                                                                     /y m
                                                                                                      ,>'M
                          <                                 j             @ .
                                                                            L-oH
                                                                               (n o,xœ
                                                                                      $                     o
                                                                                   kJ u 1                   M
                                                                                             U              -
                                                                                             (zl            m
                                                                                                            u
                         fR                   Vo                                                            >
                                              m        .
                          l
                          s       t
                                  cr
                                  .
                                   ra
                                   r
                                    h W
                                      m
                                      >%
                                        '
                                        .
                          m                   + .0.
                                                  ,
                          Y-          (.xJ e sr- ï.
                                      c . m.xs.-
                                               y
                          *                    o,e .
                           .          rwl uu t
                              R  >J
                              N                    A
                              R.                       N.
                              n
                              W


                                                   &
                                                   #



                                  m'
                                  .
                                   1
                                  f-
                                        '*
                                      ..1:

                                      J
                                      D
                                                   c
                                                                               #
                                                   f
                                                   CD                                  .        o.
                                                                                                            Y œ
                                                                                                                *
                                                                                                 *   .. œ       .

                                  =                                            .           *ê
                                                                                                v          x *
                                                                                                        *. -- .
                                                                ,-w                   P :x *            *       *
                                                                                                                *
                                                                2..
                                                                  -.                       .oY* oMW -uAl
                                                                                             .x

                                      %s                         5                         k..%       .z..+.. .
                                          $
                                                                kA                @> %
                                                                                     <
                                                                                       . .
                                                                                         @
                                                                                         D
                                                                                          )
                                       o                                          Y><
                                                                      x

                                                                                  (% C
                                                                                            o r' Eè
                                                                                                 -1
                                       O                        rx:               '< N)
                                                                                  =                             >7
                                                                                                                G
                                                                 R    ,
                                                                                  w-
                                                                                  œ                          v
                                                                                                             m
                                                                                  m
                                                                                  'U o                          :R
                                                                                      o                         -
                                                                                  vo o
                                                                                  œ                             X
                                                                                                                m
                                                                                                                q
                                                                                      .
                                                                                  fka m                         œ
                                                                                                                o
                                                                                  O
                                                                                  N Jo
                                                                                  q o
                                                                                                                :
                                                                                                                mp
                                                                                                                (
